CORRECTED
                    UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                              No. 00-60133



                    NATIONAL LABOR RELATIONS BOARD,

                                                          Petitioner,


                                 VERSUS


                       BAPTIST HOSPITAL, ORANGE,

                                                          Respondent.




             On Application for Enforcement of an Order
               of the National Labor Relations Board
                             (16-CA-19047)
                            December 8, 2000
Before DUHÉ and PARKER, Circuit Judges and LINDSAY*, District
Judge:

PER CURIAM:**

       ENFORCED.   See 5TH CIR. R. 47.6.




  *
   District Judge of the Northern District of Texas, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.